The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remark

This communication is considered fully responsive to the amendment filed on 12/27/21.
a. Independent claims 1, 8, and 15 have been amended.
b. Rejection to claim under Double Patenting is withdrawn because T.D. has been filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel (US 2013/0194963, “Hampel”) in view of Tremblay et al. (US 2012/0331160, “Tremblay”) and further in view of Mildh et al. (US 2015/0237525, “Mildh”).
Regarding claim 1, Hampel discloses an electronic device, comprising: 
- one or more network interfaces (See 105-C, 126-C, & 135-C fig.1, a plurality of interfaces); and
- a processing element operably coupled to the one or more network interfaces (See 122 fig.1 and 602 fig.6, a processor);
- wherein the processing element and the one or more network interfaces are configured to: 
- establish a multipath transmission control protocol (MPTCP) connection with a remote endpoint (See 115 fig.1, MP protocol and ¶.19, establishing sub-flow via the anchor in MPTCP), wherein the MPTCP connection comprises at least a first MPTCP subflow and one or more second MPTCP subflows (See ¶.44, various flows and/or sub flows of the multiple transport paths established to support multipath connection), wherein the first MPTCP subflow corresponds to a first radio access technology (RAT) and the one or more second MPTCP subflows correspond to one or more respective second RATs (See ¶.2, end hosts such as smartphones and tablets; See ¶.26, network 110 comprises any of a Wi-Fi, WLAN, 3G, 4G, LTE or other network), and wherein the electronic device is configured to act as master with respect to the MPTCP connection (See ¶.19, establishing an end-to-end multipath connection with two direct paths with one additional path via the anchor. Various embodiments are directed toward establishing subflow via the anchor in MPTCP; See fig.4 and ¶.59, SYN+MP_CAPABLE is for primary connection and SYN+MP_JOIN is a secondary connection as a slave path); and 
- wherein, in being configured to act as master with respect to the MPTCP connection, the electronic device is configured to designate the first MPTCP subflow as an active subflow that is used as the default subflow for transmitting during the MPTCP connection (See 401 & 402 fig.4, the primary or initial connection; Examiner’s Note: SYN+MP_CAPABLE connection is a default subflow as a primary connection and SYN+MP_JOIN as an additional path is a backup or slave connection); and designate the one or more second MPTCP subflows as one or more respective backup subflows are used for transmission during the MPTCP connection when the active subflow fails (See 406 fig.4 and ¶.56, inserting MP_JOIN options for additional subflows; See ¶.59, the anchor may forge an ACK packet with the ADD_ADDR option; Examiner’s Note: SYN+MP_CAPABLE connection is a primary connection and SYN+MP_JOIN as an additional path is a backup or slave connection).
Hampel discloses the method of having a primary connection by sending and receiving SYN+MP_CAPABLE and SYN-ACK+MP_CAPABLE as shown in 401 & 402 Fig.4 and the MPTCP is a protocol to protect a connection failure (Hampel, See ¶.2-6), but does not explicitly disclose the limitations “an active subflow and backup subflows for when the active subflow fails.”
However, Tremblay discloses that the method of establishing an active flow connection and backup flows when the active flow fails (Tremblay, See ¶.9, to establish a connection, the active open is performed by the client sending a SYN packet to the server, which responds with a SYN/ACK response. The client then responds to the SYN/ACK with an ACK response; Examiner’s Note: the additional connection by SYN+MP_JOIN of Hampel is equivalent to the backup, secondary, or slave connection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “establishing an active flow and backup flows” as taught by Tremblay into the system of Hampel, so that it provides a way of initiating the primary active path by exchanging SYN/ACK packet (Tremblay, See ¶.9).
network comprises any of a WiFi, WLAN, 2.5G, 3G, 4G, LTE or other network. In particular, within the context of multi-homed embodiments, other network 110 represent a second or other-homed connectivity mechanism for the host (See ¶.26), but does not explicitly disclose the added limitations “wherein the first RAT is a different technology than the one or more respective second RATs.”
However, Mildh discloses “wherein the first RAT is a different technology than the one or more respective second RATs (Mildh, See fig.3 and ¶.3, whilst TCP communication is restricted to a single path per connection, multiple paths often exist between end hosts. For example, as data traffic in mobile telecommunications networks is continually increasing, operators are employing heterogeneous access networks that utilise multiple radio access technologies (RATs) in order to provide greater capacity. Typically, the radio access technologies utilised as part of these heterogeneous access networks include UMTS Radio Access Network (UTRAN) and an Evolved UTRAN (E-UTRAN), and Wi-Fi/WLAN. It is therefore possible that contemporary devices (e.g. user equipment, stations etc) could simultaneously connect to the Internet via more than one Radio Access Networks (RAN).

    PNG
    media_image1.png
    259
    579
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the first RAT being a different technology than the one or more respective second RATs” as taught by Mildh into the system of Hampel and Tremblay, so that it provides a way for resource usage to be more efficient if these multiple paths were used concurrently, and would enhance the user experience through improved resilience to network failure and higher throughput (Mildh, See ¶.3).

Regarding claim 2, Hampel discloses “the first RAT is a wireless local area network (WLAN) RAT, and wherein the one or more second RATs include a cellular RAT (See ¶.2, end hosts such as smartphones and tablets; See ¶.26, network 110 comprises any of a Wi-Fi, WLAN, 3G, 4G, LTE or other network).”

Regarding claim 3, Hampel discloses “detect that a transmission to the remote endpoint using the first MPTCP subflow has failed; and at least in part in response to detecting that the transmission to the remote endpoint using the first MPTCP subflow has failed (See ¶.2-6, MPTCP is for preventing connection failure), promote a particular subflow of the one or more second MPTCP subflows to be the active subflow, and demote the first MPTCP subflow to be one of the backup subflows (See ¶.59, the anchor may forge an ACK packet with the ADD_ADDR option; Note: SYN+NP_CAPABLE is for primary connection and SYN+MP_JOIN is a secondary connection as a slave path).”

Regarding claim 4, Hampel discloses “designating a second MPTCP subflow as a backup subflow comprises including a "backup" flag in a message transmitted to the remote endpoint using the second MPTCP subflow (See 406-409 fig.4, SYN+MP_JOIN as additional connection; See ¶.56, these packets hold the token derived from a key, which allow the receiving end host to identify the corresponding connection; Examiner’s Note: the additional connection by SYN+MP_JOIN of Hampel is equivalent to the backup, secondary, or slave connection).”

Regarding claim 5, Hampel and Tremblay discloses “the electronic device is mobile, and wherein the remote endpoint is a fixed endpoint (Hampel, See ¶.2, end hosts such as smartphones and tables; Tremblay, See 30 fig.3 and ¶.21-22, proxy serving node).”

Regarding claim 8, it is an apparatus claim corresponding to the device claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 9-12, they are claims corresponding to claims 2-5, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 15, it is a non-transitory computer memory medium claim corresponding to the device claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 16-19, they are claims corresponding to claims 2-5, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Allowable Subject Matter

Claims 6, 7, 13, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.

Response to Arguments
wherein, the first RAT is a different technology than the one or more respective second RATs” as rejected in claim 1. 
Applicant’s arguments with respect to independent claims have been considered but are moot because the arguments relate solely to newly added limitations addressed in instant Office Action with newly identified prior art, thus rendering the applicant’s argument. The previous 103 rejection over Hampel in view of Tremblay has been replaced with a new 103 rejection over Hampel in view of Tremblay and further in view of Mildh. Therefore, the examiner disagrees respectfully.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 


	/JUNG H PARK/
            Primary Examiner, Art Unit 2411